Attachment to Advisory Action
The Amendment filed after a final rejection, 15 April 2021, will be entered.
The rejection of claims 12-21 under 35 U.S.C. 103 as being unpatentable over Barrett-Reis et al. (US 7,829,126) in view of Leuenberger et al. (WO 2008/098694) is maintained.
Applicants’ argument filed 15 April 2021 have been fully considered but they are not persuasive. 
Applicants submit “the references do not teach or suggest the recited particle size and do not teach or suggest the size of the inner phase containing lutein.”  Applicants explain, “ person of ordinary skill in the art would understand that although increasing particle size might improve flow properties, that is only true with respect to the particle and not the size of the inner phase.  Furthermore, a person having ordinary skill in the art would expect that dissolution would decrease with increasing particle size.”
Given Leuenberger et al. disclose a process of obtaining the particles substantially similar to that presently claimed using, it follows the lutein would be encapsulated by the polysaccharide (i.e. form an inner core).  Moreover, given Leuenberger et al. disclose a particle comprising lutein and polysaccharide (i.e. hydrocolloid) in amounts overlapping those presently claimed, one would expect the ratio of lutein and polysaccharide to be similar no matter what size the particle.  
The Examiner does not suggest the speed of dissolution would be faster with increasing particle size, rather, one of ordinary skill in the art would have balanced, optimum flow properties, dissolution properties and the ability of the particles to add no color when reconstituted when adjusting particle size.  

	Here, Leuenberger et al. clearly disclose a powder containing one or more carotenoids wherein the powder has no noticeable coloring effect on the end product (page 1/paragraph 4).  Leuenberger et al. also states “[i]t was not to be foreseen by the person skilled in the art that the addition of the powder according to the present invention water or another liquid beverage composition (such as milk, juice and so on) would not change the color of the liquid i.e. would not have a coloring effect visible to the naked eye on the beverage” (page 6/paragraph 4).  In Example 1 of Leuenberger et al. disclose a reddish powder with a color intensity (E1%cm) of 0 (page 7/Example 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796